Citation Nr: 1134185	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-15 013	)	DATE
	)
	)


THE ISSUE

Whether a December 8, 2009 decision of the Board of Veterans' Appeals (Board) that denied service connection for an acquired psychiatric disability, to include schizophrenia, should be revised or reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, is the subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1964 to May 1968.

2.  On December 31, 2009, a motion for revision of a December 8, 2009 Board  decision that denied entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, based on clear and unmistakable error (CUE) was filed.

3.  On July 8, 2010, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded the Board's December 8, 2009 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

The Court has vacated and remanded the December 8, 2009 Board decision that denied service connection for an acquired psychiatric disability, to include schizophrenia, which was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.
ORDER

The motion is dismissed.



	                       ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



